Citation Nr: 9900957	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  94-48 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUE

Entitlement to an increased disability rating for service-
connected pelvic disorder, with chronic pain and status post 
salpingo-oophorectomy, currently evaluated as 10 percent 
disabling.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1983 to 
September 1992.

This matter comes before the Board of Veterans Appeals 
(Board) from a March 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted the veterans claim seeking 
entitlement to service connection for chronic pelvic pain, 
status post salpingo-oophorectomy, assigning a 10 percent 
disability evaluation.  It is significant that, in a 
subsequent November 1995 decision, the RO granted the 
veterans claim for entitlement to service connection for a 
left-sided ovarian mass, which was included with the service-
connected post-operative pelvic pain disorder.


REMAND

Initially, the Board notes that the veteran, in her September 
1992 claim which forms the basis of this appeal, also sought 
service connection for a bilateral knee condition, bilateral 
shoulder condition; sinus condition; back condition; hip 
condition; right foot condition; head condition; ear and 
throat condition; high cholesterol; and bilateral hearing 
loss.  Service connection for bursitis, left shoulder, and 
retropatellar pain syndrome, bilateral knees, was granted and 
the remaining claims were denied by RO decision dated July 
1993.  The veteran submitted a notice of disagreement with 
respect to the left shoulder bursitis, bilateral knee 
disorder, sinus condition, left hip condition, and low back 
condition in July 1994, which the RO held was untimely.  The 
Board finds that the veterans notice of disagreement, 
although received after the one-year time limit, is without a 
postmark and, thus, is presumed to have been filed 5 days 
prior to the date of receipt at the RO.  See 38 C.F.R. 
§ 20.305(a)  (1998).  Thus, said notice of disagreement is 
deemed to have been filed within the applicable one-year time 
limit and, consequently, is timely as to the appealed claims.  
A veteran who properly initiates an appeal of an RO decision 
is entitled to a Statement of the Case.  Godfrey v. Brown, 7 
Vet. App. 398, 408-410  (1995).  Consequently, this case must 
be remanded in order for the veteran to be assured of full 
procedural due process.

Further, the veteran contends, in essence, that she is 
entitled to a disability rating in excess of 10 percent for 
her pelvic disorder.  Specifically, she asserts that the pain 
is constant and is intense prior to her menstrual cycle.  
Overall, she believes that an increased disability rating is 
warranted.

The Board finds that the veterans current appeal originated 
from a March 1994 RO decision, which granted her claim of 
entitlement to service connection for an abdominal condition, 
status post right salpingo-oophorectomy.  According to that 
decision, the RO found that the veterans service medical 
records indicated recurrent complaints of abdominal and 
pelvic pain, as well as the performance of a diagnostic 
laparoscopy which indicated a right ovarian cyst.  The 
veteran underwent an exploratory laparotomy with right 
salpingo-oophorectomy shortly after separation from service 
due to continued pelvic pain which had failed medical 
treatment.  In its decision, the RO assigned a 10 percent 
disability evaluation based on Diagnostic Code (DC) 7619 of 
the Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4  (1998).  See 38 C.F.R. § 4.116, DC 7619  
(1998).

After careful review of the record, the Board is of the 
opinion that further medical development is necessary prior 
to appellate review of this case.

Initially, the Board notes that DC 7619 pertains to the 
removal of the ovaries.  It authorizes a noncompensable 
rating for removal of one ovary with or without partial 
removal of the other; a 30 percent rating is warranted for 
complete removal of both ovaries.  A 100 percent rating is 
assigned during the first three months of any removal of an 
ovary.  38 C.F.R. § 4.116, DC 7619  (1997).  Although the 
veteran is currently assigned a 10 percent rating under DC 
7619, that DC does not expressly provide for a 10 percent 
rating.

The Board also finds that the veteran was granted service 
connection for a left ovary mass by rating decision dated 
November 1995.  In that decision, the RO held that the 
evaluation of that disability was included in the rating for 
the service-connected chronic pelvic pain, status post right 
salpingo-oophorectomy.  The 10 percent rating under DC 7619 
was continued.  The ROs decision was based, in part, on 
service medical records which indicated that an inservice 
ultrasound revealed a cyst on the left ovary.  The decision 
also considered a February 1995 VA gynecological examination 
report, which indicated that the veteran had recurrent, left-
sided pelvic pain that got progressively worse as her menses 
approached.  At times, the pain was severe enough to make the 
veteran have to lie down.  Physical examination revealed left 
adnexal tenderness and, according to an ultrasound, a 
probable left ovarian cyst.  The uterus had not been removed, 
and there was no uterine prolapse or adhesions.  The right 
ovary had been removed.  The left ovary was intact with no 
atrophy.

Since the ROs November 1995 decision, private medical 
records have been added to the claims file.  They indicate 
that the veterans left ovary was slightly prominent, but 
that there was no evidence of an adnexal cyst.

The veteran testified at a personal hearing at the RO in May 
1996.  During the hearing, she stated that she had both 
right-sided and left-sided pelvic pain, worse on the left.  
The veteran indicated that she was taking over-the-counter 
pain medication, which sometimes did not work.  She stated 
that a hysterectomy was recommended by one of her physicians, 
but that her current physician was still deciding whether a 
hysterectomy was warranted.  The veteran indicated that she 
had another appointment with her physician and that she would 
submit those medical records when she obtained them.

The Board finds no additional medical records in the claims 
file.

In light of the above, the Board finds that further 
development of this case is necessary.  Specifically, the 
veteran should be requested to submit any and all additional 
medical records.  In addition, she should be scheduled for 
another VA gynecological examination.  This is necessary 
because the February 1995 VA examination is more than 3 years 
old.  More significant, that examination focused only on the 
veterans left-sided ovarian condition, being dated prior to 
the time when the RO combined the veterans right-sided post-
operative pelvic pain with that of the left side.  The Board 
also finds that, while the 1995 VA examination report 
indicates a probable left ovarian cyst, the 1996 private 
medical evidence suggests the absence of such a cyst.  This 
should be clarified.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be issued a 
statement of the case on the issues of 
entitlement to service connection for a 
sinus condition, left hip condition and 
low back condition, as well as increased 
evaluations for left shoulder bursitis 
and bilateral retropatellar pain syndrome 
of both knees.  If the RO finds that 
additional VA examinations are necessary 
in order to decide the claims, such 
examinations should be scheduled and 
conducted.  The veteran should also be 
apprised of her right to submit a 
substantive appeal and to have her claims 
reviewed by the Board.  

2.  The veteran should be requested to 
identify all sources of recent treatment 
received for the disabilities at issue, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source she identifies.  Copies of the 
medical records from all sources she 
identifies, including VA records (not 
already in the claims folder), should 
then be requested.  All records obtained 
should be added to the claims folder.

3.  The veteran should be scheduled for a 
VA gynecological examination by the 
appropriate specialist to determine the 
nature and severity of her service-
connected pelvic disorder.  The claims 
folder should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  All 
indicated tests and studies should be 
undertaken.  All findings should be 
reported in detail.  Specifically, the 
examiner is to determine any and all 
manifestations of the veterans pelvic 
disorder, including the presence of a 
left ovarian cyst, residuals of salpingo-
oophorectomy, and the existence and 
severity of any pain.  An opinion as to 
whether any found symptoms require 
continuous treatment, or whether they are 
not controlled even by continuous 
treatment, should be rendered.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  After the above actions have been 
completed, the RO should readjudicate the 
veterans claim of entitlement to an 
increased rating for a pelvic disorder, 
with chronic pain and status post 
salpingo-oophorectomy, in light of all 
the evidence of record.  In doing so, the 
RO should specifically consider all 
applicable diagnostic codes of the Rating 
Schedule.  In particular, the RO is to 
consider whether a rating under DC 7615, 
for disease or injury of the ovaries, is 
most appropriate.  See 38 C.F.R. § 4.116, 
DC 7615  (1998).

6.  If the determination remain 
unfavorable to the veteran in any way, 
she and her representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  The veteran and 
her representative should be afforded the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested adjudication.  The veteran needs 
to take no action until so informed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In 


addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).


- 2 -
